                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF TENNESSEE
                          NASHVILLE DIVISION

DAVID EARL MILLER,                              )
NICHOLAS TODD SUTTON,                           )
STEPHEN MICHAEL WEST,                           )     No. 3:18-cv-01234
TERRY LYNN KING,                                )     Judge Campbell
                                                )
Plaintiffs,                                     )     Death Penalty Case
                                                )     Execution date Dec. 6, 2018
v.                                              )     for David Miller
                                                )
TONY PARKER, Commissioner,                      )
Tennessee Department of Correction,             )
in his official capacity,                       )
                                                )
        and                                     )
                                                )
TONY MAYS, Warden,                              )
Riverbend Maximum Security                      )
Institution, in his official capacity,          )
                                                )
Defendants.                                     )



                            REQUEST FOR HEARING


        COMES NOW Plaintiffs David Earl Miller, Nicholas Todd Sutton, Stephen

Michael West, and Terry Lynn King, by and through counsel, and asks this Court to

set a date for argument on Plaintiffs’ Motion for Temporary Restraining Order

(After Notice) and/or Preliminary Injunction (R.7) and a date before which Plaintiffs

shall file their reply to Defendants’ response thereto. Plaintiffs’ motion involves

complex issues regarding the application of equitable doctrines which can only be

resolved by either this Court’s independent review of the voluminous record in

                                          {1}


     Case 3:18-cv-01234 Document 18 Filed 11/08/18 Page 1 of 3 PageID #: 1403
Abdur'Rahman v. Parker, No. M2018-01385-SC-RDO-CV, ___ S.W.3d. ___, 2018 WL

4858002 (Tenn. Oct. 8, 2018) or by inquiries to counsel who are already familiar

with that record. Accordingly, the argument on this matter serves both the interests

of judicial economy and the interests of justice.

      Counsel for Plaintiffs have consulted with opposing counsel regarding the

setting of a date for argument on Plaintiffs’ motion. See R.9. Opposing counsel

declined to agree to a date for, or to the necessity of, argument.

                                        Respectfully submitted,

                                        FEDERAL DEFENDER SERVICES
                                        OF EASTERN TENNESSEE, INC.

                                        BY: s/Stephen M. Kissinger
                                        Stephen M. Kissinger, WY Bar 5-2342
                                        Asst. Federal Community Defender
                                        800 S. Gay Street, Suite 2400
                                        Knoxville, TN 37929
                                        Phone: (865) 637-7979
                                        Facsimile: (865) 637-7999
                                        Stephen_Kissinger@fd.org

                                        Attorney for Plaintiffs




                                          {2}


   Case 3:18-cv-01234 Document 18 Filed 11/08/18 Page 2 of 3 PageID #: 1404
                          CERTIFICATE OF SERVICE

       I hereby certify that on November 8, 2018, this Request for Hearing was filed
electronically via the Court’s electronic filing system upon the following person.
Parties may access this filing through the Court’s electronic filing system.

Scott C. Sutherland
Assistant Attorney General
Law Enforcement Division
P.O. Box 20207
Nashville, TN 37202
(615) 741-2164
Scott.Sutherland@ag.tn.gov

Jennifer L. Smith
Tennessee Attorney General's Office
P O Box 20207
Nashville, TN 37202
(615) 741-3491
Email: jennifer.smith@ag.tn.gov

Robert W. Mitchell
Tennessee Attorney General's Office
P O Box 20207
Nashville, TN 37202-0207
(615) 741-3491
Fax: (615) 532-6023
Email: robert.mitchell@ag.tn.gov




                                       s/Stephen M. Kissinger
                                       Stephen M. Kissinger




                                         {3}


   Case 3:18-cv-01234 Document 18 Filed 11/08/18 Page 3 of 3 PageID #: 1405
